Exhibit 99.1 NEWS RELEASE Contact: Tim T. Esaki (808) 665-5480 tesaki@kapalua.com MAUI LAND & PINEAPPLE REPORTS3rd QUARTER 2016 RESULTS KAPALUA RESORT, Hawaii, November 2, 2016 (BUSINESS WIRE) Maui Land & Pineapple Company, Inc. (NYSE: MLP) reported net income of $2.5 million, or $0.13 per share, for the third quarter of 2016, compared to net income of $9.7 million, or $0.51 per share for the third quarter of 2015. The Company reported total operating revenues of $6.1 million and $14.5 million during the third quarters of 2016 and 2015, respectively. For the nine months ended September 30, 2016, the Company reported net income of $14.4 million, or $0.76 per share, compared to net income of $7.7 million, or $0.41 per share, for the nine months ended September 30, 2015. The Company reported total operating revenues of $27.0 million and $20.0 million during the nine months ended September 30, 2016 and 2015, respectively. In August 2016, the Company sold a five-acre, fully-entitled 42-unit workforce housing project located in West Maui for $3.0 million. The sale resulted in a gain of approximately $2.8 million. In June 2016, the Company sold a 304-acre, fully-entitled working-class community project located in West Maui, commonly referred to as Pulelehua, for $15.0 million. The sale resulted in a gain of approximately $14.3 million. In September 2015, the Company sold the 25-acre Kapalua Golf Academy parcel and related facilities for $12.0 million. The sale resulted in a gain of approximately $10.5 million. Proceeds from these sales were used to reduce the Company’s outstanding bank debt. Additional Information Additional information with respect to Maui Land & Pineapple Company, Inc. and our operating results for the third quarter of 2016 will be available on our Form 10-Q filed with the Securities and Exchange Commission and our website www.mauiland.com. About Maui Land & Pineapple Company, Inc. Maui Land & Pineapple Company, Inc. develops, sells, and manages residential, resort, commercial, agricultural and industrial real estate. The Company owns approximately 23,000 acres of land on Maui and manages properties, utilities, and a nature preserve at the Kapalua Resort. # # # Page 2 MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDAT ED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended September 30, (in thousands except per share amounts) OPERATING REVENUES Real estate Sales $ 3,000 $ 12,000 Commissions 210 54 Leasing 1,680 1,311 Utilities 813 785 Resort amenities and other 359 330 Total operating revenues 6,062 14,480 OPERATING COSTS AND EXPENSES Real estate Cost of sales 225 1,487 Other 217 129 Leasing 1,120 456 Utilities 689 579 Resort amenities and other 167 207 General and administrative 648 609 Share-based compensation 67 52 Depreciation 498 491 Pension and other postretirement expenses ) 76 Total operating costs and expenses 3,374 4,086 OPERATING INCOME 2,688 10,394 Interest expense ) ) NET INCOME $ 2,475 $ 9,663 Pension, net of income taxes of $0 974 210 COMPREHENSIVE INCOME $ 3,449 $ 9,873 NET INCOME PER COMMON SHARE BASIC AND DILUTED $ 0.13 $ 0.51 Page 3 MAUI LAND& PINEAPPLE COMPANY,INC. AND SUBSIDIARIES CONDENSED CONSOLIDAT ED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) Nine Months Ended September 30, (in thousands except per share amounts) OPERATING REVENUES Real estate Sales $ 18,000 $ 12,000 Commissions 876 377 Leasing 4,572 4,148 Utilities 2,539 2,409 Resort amenities and other 1,030 1,105 Total operating revenues 27,017 20,039 OPERATING COSTS AND EXPENSES Real estate Cost of sales 972 1,487 Other 1,126 546 Leasing 2,377 1,610 Utilities 1,909 1,774 Resort amenities and other 673 686 General and administrative 1,698 1,677 Share-based compensation 741 745 Depreciation 1,486 1,604 Pension and other postretirement expenses 311 229 Total operating costs and expenses 11,293 10,358 OPERATING INCOME 15,724 9,681 Interest expense ) ) NET INCOME $ 14,397 $ 7,737 Pension, net of income taxes of $0 1,481 632 COMPREHENSIVE INCOME $ 15,878 $ 8,369 NET INCOME PER COMMON SHARE BASIC AND DILUTED $ 0.76 $ 0.41
